Citation Nr: 1551024	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-50 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.  Bosely, Counsel


INTRODUCTION
The Veteran served on active duty from April 1978 to December 1993.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge in November 2012.  A transcript of the proceeding is of record.  

The Board issued a decision in February 2013 denying a left knee claim, and remanding back and left foot/ankle issues.  The Veteran timely appealed the left knee decision to the Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated and remanded the Board's February 2013 decision with regard to the left knee claim.

In November 2013, the Board remanded all the issues for additional development.  

The Board then denied the appeal in an October 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in August 2015 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

In the JMPR, the parties stated that the Veteran abandoned his appeal concerning the issues of status post-arthroscopic left knee surgery (left knee disability) and for an initial disability evaluation in excess of ten percent for his service-connected left ankle/foot disability.  See JMPR at 1.  

The issue of entitlement to service connection for sleep apnea was raised by the Veteran in October 2015, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015)  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is needed to comply with the terms of the JPMR.  The parties in the JPMR agreed that an April 2013 VA medical opinion was inadequate because it was based on an inadequate factual premise.  Specifically, that the Veteran had been treated only twice in service for back problems, whereas the record showed treatment four times during service.  See JMPR at 3.  The parties also agreed that the examiner's opinion was inadequate because it is not apparent that he accounted for evidence of record reflecting back pain in July 1993 and October 1993 where concluding that the Veteran only sought medical treatment for his back pain "early" in his military career.  See JMPR at 4.  Finally, the parties agreed that remand was necessary because the Veteran asserted that he had treatment during service at Baumholder, Germany, but his service treatment records (STRs) did not include medical records from there.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all outstanding service treatment records, to specifically include treatment in Baumholder, Germany.  

Notify the Veteran if these records cannot be obtained.  

2.  After undertaking any preliminary development needed, arrange for the Veteran's complete claims folder to be returned to the examiner who gave a prior medical opinion in April 2013 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed low back condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology and the results of the prior examination.  

Based on the examination results, the examiner is asked to clarify the prior medical opinion on whether it is at least as likely as not (i.e., at least equally probable) that a low back disorder had its onset directly during the Veteran's service or is otherwise causally related to any disease or injury in his service.   

The examiner is asked to base this opinion on the following facts, in additional to all other relevant information:

(a)  The Veteran was treated at least four times during service for the back.

(b)  The Veteran made complaints of back pain in July 1993 and October 1993.  

In answering this question, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)







